Case 16-27726        Doc 40     Filed 12/10/18     Entered 12/10/18 12:30:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27726
         Elma Rodriguez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/30/2016.

         2) The plan was confirmed on 12/16/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2017, 08/14/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,306.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-27726       Doc 40      Filed 12/10/18    Entered 12/10/18 12:30:37                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $6,560.97
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $6,560.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,884.83
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $343.24
     Other                                                                  $32.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,260.07

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AARONS                         Secured             0.00          0.00             0.00           0.00       0.00
 AT&T MOBILITY II LLC           Unsecured      1,702.00       1,702.06         1,702.06           0.00       0.00
 CAPITAL ONE AUTO FINANCE       Unsecured      5,698.00           0.00             0.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured        1,700.00       1,279.87         1,279.87           0.00       0.00
 CONSUMER PORTFOLIO SERVICES    Secured       15,716.40     15,716.40        15,716.40       2,594.33     706.57
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         600.00        925.20           925.20           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured           0.00          1.44             1.44           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority            0.00         12.51            12.51           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority       2,062.00         317.90           317.90           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA         161.40           161.40           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         877.00        877.99           877.99           0.00       0.00
 REGIONS BANK CONSUMER COLLEC Unsecured           424.00        424.90           424.90           0.00       0.00
 SANTANDER CONSUMER USA         Unsecured     10,771.00     11,137.93        11,137.93            0.00       0.00
 VILLAGE OF STONE PARK          Unsecured         200.00           NA               NA            0.00       0.00
 SOUTHWEST CREDIT               Unsecured         111.90           NA               NA            0.00       0.00
 STANISCCONTR                   Unsecured         126.00           NA               NA            0.00       0.00
 TMOBILE/SW CRDT SYS            Unsecured         130.00           NA               NA            0.00       0.00
 HARRIS AND HARRIS LTD          Unsecured          21.90           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY               Unsecured         200.00           NA               NA            0.00       0.00
 MEDICAL RECOVERY SPECIALIST LL Unsecured         312.00           NA               NA            0.00       0.00
 MINTEX                         Unsecured         214.90           NA               NA            0.00       0.00
 MIRAMEDRG                      Unsecured      2,450.00            NA               NA            0.00       0.00
 MUNICIPAL COLLECTION SVCS INC Unsecured          200.00           NA               NA            0.00       0.00
 NESTLE WATERS NORTH AMERICA Unsecured             80.00           NA               NA            0.00       0.00
 ONCOASO9                       Unsecured         312.00           NA               NA            0.00       0.00
 OPORTUNPROG                    Unsecured         787.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-27726     Doc 40    Filed 12/10/18    Entered 12/10/18 12:30:37                Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal        Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid           Paid
 READY REFRESH              Unsecured          83.00           NA           NA             0.00         0.00
 AFNI                       Unsecured      1,572.56            NA           NA             0.00         0.00
 AMERICASH                  Unsecured      1,400.00            NA           NA             0.00         0.00
 CONCENTRA                  Unsecured          50.00           NA           NA             0.00         0.00
 SPRINT CORP                Unsecured      1,573.00       1,572.56     1,572.56            0.00         0.00
 T MOBILE                   Unsecured         129.94        111.94       111.94            0.00         0.00
 VERIZON                    Unsecured         800.00        781.49       781.49            0.00         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00               $0.00                   $0.00
       Mortgage Arrearage                               $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                     $15,716.40           $2,594.33                 $706.57
       All Other Secured                                $0.00               $0.00                   $0.00
 TOTAL SECURED:                                    $15,716.40           $2,594.33                 $706.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00                $0.00
        Domestic Support Ongoing                         $0.00                 $0.00                $0.00
        All Other Priority                             $330.41                 $0.00                $0.00
 TOTAL PRIORITY:                                       $330.41                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $18,976.78                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                        $3,260.07
        Disbursements to Creditors                        $3,300.90

 TOTAL DISBURSEMENTS :                                                                     $6,560.97




UST Form 101-13-FR-S (9/1/2009)
Case 16-27726        Doc 40      Filed 12/10/18     Entered 12/10/18 12:30:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
